AO 106(Rev. 01/09) Application for a Search Wiirranl



                                      United States District Court
                                                                   for the

                                                         Southern District of Ohio


              In the Matter of the Search of                         )
         (Briefly describe iheproperty to be searched
          or identify the person by name and address)                           Case No. 2"^
Econlodge Room 113 located at 920 N Wilson Road
                  Columbus Ohio, 43204



                                             APPLICATION FOR A SEARCH WARRANT


        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of peijury that I have reason to believe that there is now concealed on the following person or property
located in the             Southern             District of              Ohio                (identify the person or describe property to
be searched and give Us location): Property to be searched, 920 N Wilson Road Room 113, Columbus, Ohio 43204, is a
                                   two-story, motel, with brick siding, a gray roof, and red trim, with the numbers "113" posted
                                   on the center of the room door; and the surrounding curtilage.

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized)'.
                           See Attachment A



          The basis for the search under Fed. R. Grim. P. 41(c) is (check one or more):
                 (?f evidence of a crime;
                 [?f contraband, fruits of crime, or other items illegally possessed;
                 sf property designed for use, intended for use, or used in committing a crime;
                  □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of             18   U.S.C. §     1956/1957    , and the application is based on these
facts:




           fff Continued on the attached sheet.
           □ Delayed notice of                 days (give exact ending date if more than 30 days:                      ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                            Applicant's signature

                                                                                     Jwv OifLk, ATF Task Force Officer
                                                                                            Printed name and title


Sworn to before me and signed in my presence.


Date:         ^
                                                                                              Judge's signature

City and state: Columbus, Ohio                                                  Chelsey M. Vascura , U.S. Magistrate Judge
                                                                                            Printed name and title
                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


IN THE MATTER OF THE
 APPLICATION OF THE UNITED
STATES OF AMERICA FOR SEARCH                              Case No. 2^-7^ l^j
 AND SEIZURE WARRANTS
 REGARDING ECONOLODGE ROOM                                          UNDER SEAL
 113 LOCATED AT 920 N. WILSON
 ROAD COLUMBUS,OHIO 43204



                                  Affidavit for Search Warrant:


                                                  I.
                                        INTRODUCTION


I, Samuel Chappell, being duly sworn, depose and state as follows: I am a Columbus Ohio Police
officer assigned as a Task Force Officer with the bureau of Alcohol Tobacco and Firearms. I have been
employed by the Columbus Division ofPolice since 2007. My responsibilities as a Task Force Officer
include the investigation of violent criminal street gangs, narcotics traffickers, money launders, and
firearm related crimes. I have participated in the execution ofsearch warrants and arrests related to the
above-referenced offenses. By virtue of my experience and training, I am familiar with money
laundering techniques utilized by individuals involved in illegal activities, such a narcotics trafficking
and the interstate transportation ofstolen items. I know that it is common for people involved in these
types of illegal activities to accumulate large sums of U.S., currency that they seek to launder in order
to avoid detection of their illegal activities, and attempt to freely spend the cash without drawing law
enforcement scrutiny. Based upon my training, experience, investigative efforts, and information and
insight given to me by other Columbus, Ohio Division of Police(CPD)Detectives and ATF Agents, I
submit there is probable cause to believe that Shawn and Lisa FORSYTHE are involved in money
laundering activities associated with the distribution of controlled substances. I believe there exists
sufficient probable cause that contained within the below listed properties evidence of those activities
exist.


                                                  II.
                                   PURPOSE OF AFFIDAVIT


This affidavit is submitted for the limited purpose of establishing probable cause in support of an
application of a warrant to search the property located at 920 N. Wilson Road, Room #113,
Columbus, Ohio 43204 and therefore contains only a summary of the relevant facts. I have not
included each and every fact that I, or others, have learned during the course of this
investigation. The information set forth in this affidavit is based on my own participation in the
investigation, information I have received from other law enforcement officials, and from my
and other investigators analysis of documents and records relating to this investigation. As the
case agent of this investigation, I am familiar with the investigative efforts of other CPD

                                                   I
Detectives and Officers and ATF Agents who have worked on this investigation. Further, I am
familiar with the evidence gathered through the issuance of search warrants, and information
provided to myself and other CPD Detectives and Officers and ATF Agents by cooperating
individuals and informants. I believe there exists sufficient probable cause that evidence of the
following violations:

   -   Title 18 U.S.C. § 1956 (a)(l)(A)(I) - Laundering of monetary instruments with the intent
       to promote the carrying on of the specified unlawful activity;
   -   Title 18 U.S.C. § 1956 (a)(l)(B)(i) - Laundering of monetary instruments with the intent
       to conceal or disguise the nature, the location, the source, the ownership, or the control of
       the proceeds of the specified unlawful activity;
   -   Title 18 U.S.C. § 1956(h)- Conspiracy to promote the carrying on of the specified
       unlawful activity and to conceal or disguise the nature, the location, the source, the
       ownership, or the control of the proceeds of the specified unlawful activity;
   -   Title 21 U.S.C. § 841(a)- Possess with Intent to Distribute a Controlled Substance; and
   -   Title 21 U.S.C. § 846 - Conspire to Possess with Intent to Distribute a Controlled
       Substance.
   -   Title 21 U.S.C. § 922(g)(1) - Possession of a Firearm After Having Been Convicted of a
       Crime Punishable by Imprisonment for a Term Exceeding One Year.

                                                HI.
                                    ITEMS TO BE SEIZED


A list of the specific items to be seized from 920 N. Wilson Road, Room #113, Columbus,
Ohio 43204 is attached hereto as Attachment A, and Attachment A is incorporated herein by
reference. Based on my training and experience, as detailed above, 1 believe that there is
probable cause to believe that the items listed in Attachment A will be found at 920 N. Wilson
Road,Room #113, Columbus, Ohio 43204, as more fully described in Attachments A.

                                                IV.
                                        PROBABLE CAUSE



1. On 03/13/2020, CPD SWAT officers were utilized to affect the arrest of FORSYTHE for
    an arrest warrant per case # 2:20-MJ-189 forTitle 18 USC Section 922(g)(l)-Possession
    of Firearm by Convicted Felon.

2. Investigators learned that FORSYTHE was currently in room #113 and relayed the
    information to CPD SWAT officers. CPD SWAT officers knocked on the door to room
   #113 and observed FORSYTHE inside the room. CPD SWAT officers took FORSYTHE
    into custody in the bathroom area of the room.

3. CPD SWAT officers observed the following in plain view;
     -Suspected methamphetamine crystals on the television stand
     -Drug paraphernalia (tin foil, wrappers, baggies) on the room table
     -Digital scales in the toilet
4. Another individual was also located in the room with FORSYTHE. The individual found
   in the room with FORSYTHE was interviewed at scene and provided the following
   information; FORSYTHE called the individual and invited the individual to the hotel
   room (920 N. Wilson Road, Room #113, Columbus, Ohio). FORSYTHE had an all
   black firearm on his person and in the room prior to police contact. FORSYTHE
   additionally had 2-4 bags of methamphetamine approximately the size of softballs.
   FORSYTHE ran to the bathroom when police knocked on the door. FORSYTHE slit the
   bed mattress open with a knife and hid the methamphetamine and firearm in the slit.
   Investigators did observe a cut in the bed mattress in the room.


5. After the arrest of FORSYTHE a search warrant was executed on his residence located at
   442 Derrer Road, Columbus, Ohio. During the search of the residence investigators
   discovered three pistols, one rifle, a large amount of U.S. currency and miscellaneous
   residency documents related to FORSYTHE. The aforementioned items were seized as
   evidence and will be held in the ATF evidence vault.


6. Investigators also discovered renter's agreement paperwork related to 2500 Harrisburg
   Pike, Lot #34, Grove City, Ohio 43123. The renter's agreement end date was listed as
   March 31, 2020.

7. Your affiant believes that the above-facts, including but not limited to: communications
   with Shawn FORSYTHE, Lisa FORSYTHE,and Ashley TRIPLETT, as well as
   additional information received from multiple confidential informants and sources of
   information, establish that the FORSYTHE/Tinsley DTO is currently utilizing both 920
   N. Wilson Road, Room #113, Columbus, Ohio 43204 to facilitate the storage of
   fireanns by a prohibited person, and the trafficking of narcotics here within the Southern
   District of Ohio.


                                        CONCLUSION


Through my experience and my discussions with other experienced law enforcement officers, I
am familiar with the ways in which individuals involved with illegal activities who are
laundering their illicit proceeds in an attempt to appear to have legitimate income conduct their
business, and their methods of laundering the proceeds of their illegal activities. I am familiar
with the methods, schemes, and operations used by those individuals involved with large-scale
criminal activity and know:

   a) It is my experience that currency transactions that are conducted enable those individuals
      involved with large-scale criminal activity and money launderers to invest the cash
      proceeds of their illicit businesses into an asset, thereby legitimizing the currency.
   b) That those individuals involved with large scale criminal activity are known to trade
      items in their possession for items of monetary value such as firearms;
c) That those individuals involved with large scale criminal activity conduct various
   transactions, including the purchase of vehicles and real estate, in order to create an
   appearance that their income is derived from legitimate sources.
d) That those individuals involved with large scale criminal activity must maintain, on hand,
   large amounts of United States currency in order to maintain and finance their ongoing
   criminal enterprise;
e) That those individuals involved with large scale criminal activity and money launderers
   maintain books, records, receipts, notes, ledgers, and other papers relating to the sale of
   narcotics, and the purchase of assets, including vehicles, real estate and other financial
   instruments;
f) That the aforementioned books, records, receipts, notes, ledgers, etc., are commonly
   maintained where the individuals have ready access to them, i.e., homes, businesses, and
   automobiles.
g) That it is common for those individuals involved with large scale criminal activity and
   money launderers to secrete proceeds of their criminal sales, and records of illicit
   transactions, sources, and customers, in secure locations within their residences,
   businesses, garages, storage buildings, bams, trailers and safety deposit boxes for ready
   access, and also to conceal such items from law enforcement authorities;
h) That persons involved in such criminal activity and laundering conceal caches of
   currency, financial instruments, precious metals,jewelry, other items of value and/or
   proceeds of illicit transactions, and evidence of financial transactions relating to
   obtaining, transferring, secreting, or spending large sums of money made from engaging
   in their criminal activities, in their residences, businesses, garages, storage buildings,
   bams, trailers, automobiles, and safety deposit boxes;
i) That those individuals involved with large scale criminal activity and money launderers
   commonly maintain addresses or telephone numbers in books, papers, pagers, or cellular
   phones (and often have multiple cellular phones and pagers) which reflect names,
   addresses, text messages to, and/or telephone numbers for their associates in the criminal
   organization, even if said items may be in code;
j) That those individuals involved with large scale criminal activity and money launderers
   frequently take, or cause to be taken, photographs of themselves, their associates, their
   property, and their product, and that these individuals usually maintain these photographs
   in their residences, businesses, and automobiles;
k) That when those individuals involved with large scale criminal activity and money
   launderers amass large monetary proceeds from the sale of their ill-gotten gains, they
   attempt to legitimize these profits by utilizing foreign and domestic banks and their
   attendant services, including securities, cashier's checks, money drafts, wire transfers,
   letters of credit, brokerage houses, real estate, shell corporations, business fronts, and
    other methods;
1) That those individuals involved with large scale criminal activity and money launderers
   sometimes store documents and records relating to their co-conspirators, customers,
   money, and assets on computer hardware and software, the contents of which frequently
   yield evidence of their criminal activity and money laundering crimes;
m) That courts have recognized that unexplained wealth is probative evidence of criminal
   activity in which transactions involving large amounts of cash and high profit margins are
   common, to include those individuals involved with large scale criminal activity;
   n) That it is common for those individuals involved with large scale criminal activity and
      money launderers to conceal and store items related to their criminal activity and money
      laundering within safes, footlockers, boxes, containers and other hidden compartments,
      and within places that they own or over which they exercise control such as residences,
      businesses, and automobiles,
   o) Individuals involved with large scale criminal activity store records of associated
      criminal acquisition/disposition documents at their residences, businesses, and/or in their
       vehicles;

In view of the above-mentioned facts and my training and experience in the investigation of
financial crimes, I have probable cause to believe that contained within 920 N. Wilson Road,
Room #113, Columbus, Ohio 43204. is evidence of:

       -   Title 18 USC-1956(a)- Laundering of Monetary Instruments;
       -   Title 18 USC-1956(h)- Money Laundering Conspiracy;
       -   Title 21 USC-84I(a)- Possess with Intent to Distribute a Controlled Substance;
           Title 21 USC-846 Conspire to Possess with Intent to Distribute a Controlled Substance.
       -   Title 21 U.S.C. § 922(g)(1)- Possession of a Firearm After Having Been Convicted
           of a Crime Punishable by Imprisonment for a Term Exceeding One Year.


That Shawn and Lisa FORSYTHE are the current known residents 920 N. Wilson Road, Room
#113, Columbus, Ohio 43204. Based upon the fact that paper records have been recovered from
related search warrants, I believe that contained within the properties of920 N. Wilson Road,
Room #113, Columbus, Ohio 43204 is evidence of those crimes.




SamuSTc^ppell
Task Force Officer, ATF

Swom to and subscribed before me this 13 day of March 2020 in Columbus, Ohio.




                            XA
Chelsey M. Vascura
U.S. MAGISTRATE JUDGE
                                    ATTACHMENT A:

                                 ITEMS TO BE SEIZED

1. Based upon the above information, your affiant believes probable cause exists that now
   contained within the premises of Econlodge Room 113 located at 920 N Wilson Road
2. Columbus Ohio,43204 are:

             a)     controlled substances, including, heroin, cocaine, and/or crack
                    cocaine;


             b)     paraphernalia for packaging, processing, diluting, weighing, and
                    distributing controlled substances, such as scales, funnels, sifters, grinders,
                    glass panes and mirrors, razor blades, plastic bags, stamp bags, ink pads
                    and stampers, microwave ovens, heat-sealing devices, and dilutants such
                    as mannitol, mannite, and vitamin B12;


             c)     books, records, receipts, notes, ledgers, and other papers relating to the
                    distribution of controlled substances or reflecting names, addresses,
                    telephone numbers, and other contact or identification data relating to the
                    distribution of controlled substances;

             d)     addresses and/or telephone books, rolodex, indices, and papers reflecting
                    names, addresses, telephone numbers, pager numbers, fax numbers, and/or
                    telex numbers of co-conspirators and customers;

             e)     safes, money counting machinery, cash, currency, and records relating to
                    controlled substances; income and expenditures of money and wealth,
                    such as money orders, wire transfers, cashier's checks and receipts; bank
                    statements, passbooks, checkbooks, check registers, stocks, and bonds; as
                    well as precious metals such as gold and silver, and precious gems such as
                    diamonds - (this evidence often is located in a safe); as well as records
                    relating to the sale, purchase and/or lease of automobiles, to include titles
                    for all vehicles, and insurance records for all vehicles;

             f)     documents indicating travel in interstate and foreign commerce such as
                    travel itineraries, plane tickets, boarding passes, motel and hotel receipts,
                    passports and visas, credit cards receipts, and telephone bills;

             g)     photographs, including still photos, negatives, video tapes, slides, films,
                    undeveloped film, and the contents therein, in particular photographs of
                    co-conspirators and of assets;

             h)     computers, hard drives, cellular telephones, palm pilots, and/or other
                    electronic media utilized for communication and data saving purposes, as
     well as documents relating thereto;

i)   firearms and ammunition, as defined by 18 U.S.C. § 921 and other
     dangerous weapons; and

j)   identification evidence and/or indicia (such as cancelled mail, deeds,
     leases, rental agreements, photographs, bills, diaries, keys, and
     identification documents) which tend to identify the person(s) in
     residence, occupancy, control, or ownership of the subject premises.
